Citation Nr: 0904137	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  08-00 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to July 
1982.  This matter comes before the Board on an appeal from a 
rating decision issued by the RO.

The veteran was represented by a veterans service 
organization during this appeal until, prior to certification 
to the Board, in November 2008 the veteran's representative 
submitted a memorandum to VA and a copy to the veteran 
cancelling its representation.  The veteran has not obtained 
another representative and is currently representing himself 
in this appeal.   


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy and 
the claimed in-service stressors have not been corroborated 
by service records or other credible evidence.

2.  The currently diagnosed PTSD is not causally related to 
service.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 and West Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183, 186-187 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide, in accordance with 38 C.F.R. § 
3.159(b)(1).  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23, 353-356 (Apr. 30, 2008).  The third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that related to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

The Board is aware of the Court of Appeals for Veterans 
Claims' decision  in  Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed Cir 2007), in which the Court held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the veteran must be notified that a 
disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  A May 2006 letter adequately informed the 
veteran how VA assigns a disability rating and an effective 
date therefore.  In any event, any error in providing such 
notice is harmless in this case insofar as service connection 
is denied, hence no rating or effective date will be assigned 
with respect to this claimed condition.   

Here, the above cited notice requirements were satisfied by a 
May 2006 letter. In this letter, issued prior to the rating 
decision, the RO informed the veteran of its duty to assist 
him in substantiating his claim under the VCAA and the effect 
of this duty upon his claim, as well as what information and 
evidence must be submitted by the veteran.  We therefore 
conclude that appropriate notice has been given in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board reviewed 
the veteran's service medical records, mental health records 
submitted by the veteran, military personnel records, and 
statements submitted by the veteran.  

In August 2006, the VA informed the veteran that he was 
required to provide specific information about his claimed 
in-service stressor.  In response the veteran stated that he 
was in a car accident when he was stationed at Fort Sill, OK 
and hurt his groin area.  Although the August 2006 letter 
directed the veteran to provide details about his stressor, 
including specific dates and locations, the veteran failed to 
do so.  In September 2007, VA sent the veteran a letter 
requesting that he sign an authorization for VA to obtain 
copies of medical records reflecting treatment for his groin 
injury.  In October 2007, the veteran responded that he did 
not remember the name or address of the private physician who 
treated him.  Therefore, VA did not and could not obtain 
these records.  The Board notes that "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). Here, the veteran did not provide sufficient 
information to oblige the VA to obtain his private medical 
records.  See, e.g. Olson v. Principi, 3 Vet. App. 480, 483 
(1992) (noting that VA is required to provide assistance in 
obtaining records from private physicians only if the veteran 
provides "concrete data as to time, place and identity").  
Fort Sill was contacted and reported that they had no records 
for the date of the reported auto accident.

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
diagnosed PTSD.  In this case, however, the veteran did not 
present credible evidence that any alleged in service 
stressor occurred.  Thus, there is no reasonable possibility 
that a VA examination would result in findings favorable to 
the veteran.  Accordingly, the Board finds that an etiology 
opinion is not necessary.  See, e.g.,  Wells v. Principi,  
326 F.3d 1381, 1384 (Fed. Cir. 2003).  See also 38 U.S.C.A. § 
5103A(d).  

For the reasons set forth above, the Board therefore finds 
that the VA satisfied its duty to assist.   

II.  Service Connection

The veteran claims that his diagnosed PTSD is related to 
service.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge if all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 CFR § 
4.125(a), medical evidence linking current symptoms to an in 
service stressor, and credible supporting evidence that the 
claimed in service stressor actually occurred.  38 C.F.R. § 
3.304(f). 

The evidence necessary to establish that an in service 
stressor actually occurred depends upon whether the veteran 
"engaged in combat with the enemy." 38 C.F.R. § 3.304(f); 
See also Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  If 
the evidence shows that the veteran engaged in combat with 
the enemy or was a prisoner of war (POW) and the claimed 
stressor is related to those experiences, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed in service stressor.  Id. 

If, however, the veteran did not engage in combat with the 
enemy and was not a POW, or the claimed stressor in unrelated 
to the veteran's combat or POW experiences, some evidence 
corroborating the veteran's lay statements is required in 
order to establish that an in service stressor actually 
occurred.  

Furthermore, if the veteran's PTSD claim is based on an in 
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the incident.  38 C.F.R. 3.304(f)(3). VA will not 
deny a PTSD claim based on such an assault without first 
advising the veteran that evidence from other sources or 
evidence of behavior changes may constitute credible 
supporting evidence and allowing him the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  Id.

The Board has reviewed the entire claims file.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that all of 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West,  218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

In this case the veteran served in peace time.  There is no 
record that the veteran engaged in combat with the enemy, and 
an April 2006 report from his private psychiatrist indicates 
that the veteran told the doctor that he did not participate 
in combat.  The veteran's personnel records indicate he was 
stationed at Fort Sill, OK and in Germany.  The citations 
received by the veteran are the Army Good Conduct Medal and 
the NCO Professional Development Ribbon.  Therefore, there is 
no evidence that this veteran engaged in combat with the 
enemy.  In any event, the veteran does not claim that he was 
exposed to a combat related stressor.  Further, the veteran 
was not a POW and does not claim any stressor related to POW 
status.   Thus, the lower evidentiary burden applicable to 
combat-related and POW-related PTSD claims is inapplicable 
herein.  

The veteran's service medical records do not reflect any 
treatment for emotional stress or a mental disorder.  The 
veteran declined to undergo a separation physical.  The 
veteran was not treated at a VA medical facility.  The only 
medical records addressing treatment of the veteran for any 
mental or emotional disorder are private treatment records 
from the Goldsboro Psychiatric Clinic, consisting of a "New 
Patient Assessment" dated March 2006, a psychiatrist's 
report dated April 2006, a follow up assessment dated May 
2006, and a medication log indicating the veteran was 
prescribed anti-anxiety and antidepressant medications in 
March 2006 and May 2006.  The veteran did not identify any 
other psychiatric treatment.  
 
The veteran contends that he has PTSD as a result of a 1979 
car accident in which he injured his groin.  In support of 
his claim, the veteran submitted an April 2006 report from 
his private psychiatrist.  The psychiatrist diagnosed the 
veteran with PTSD and major depression, both of which were 
described as chronic.  

The private psychiatrist's report included a history as 
reported by the veteran, including various stressors that the 
veteran reportedly experienced.  The report stated that the 
veteran "experienced the stressors of being on ALERT all the 
time and the responsibility of his crew [sic] and having to 
know what they were responsible for at all times." Also, 
there was an incident when the veteran "went to awake up 
[sic] one of his fellows, but he would not wake up... He was 
transferred to a medical facility via medieval [sic] and [the 
veteran] never learned what happened to him." Additionally, 
the veteran was in an automobile accident in 1979.

While the April 2006 report stated that the veteran reported 
symptoms including flashbacks, hypervigilance, agitation, 
impaired memory, and visual and auditory hallucinations, the 
psychiatrist failed to link these symptoms to any particular 
stressor.  

The March 2006 New Patient Assessment does not indicate that 
the veteran reported being in a car accident.  At that time, 
the record reflects that the veteran reported experiencing 
stress due to combat training, alerts, "making sure my crew 
knew what to do", and never finding out what happened to the 
coworker whom he was unable to wake.

In this case, the 1979 car accident cannot be corroborated.  
The veteran was unable to provide any details about the car 
accident, other than that it occurred in "the winter months 
of 1979" in Texas, "near Vernon, TX".  Later, the veteran 
stated that the accident may have occurred in the summer.

The veteran's service treatment records (STRs) do not reflect 
any medical treatment consistent with a 1979 car accident.  
Although the veteran's STRs indicate that he was treated at 
the Fort Sill clinic during the relevant time period, the 
records do not reflect that he was treated for any injuries 
received in a car accident or for a groin injury, and do not 
indicate that he was ever placed on a profile as a result of 
injuries sustained in an accident.  The only mention of a car 
accident in the veteran's STRs is in December 1980, at which 
time the veteran told a physician's assistant in Germany that 
he had groin pain for 18 months and had been in a car 
accident at Fort Sill.  At that time, lymph node enlargement 
with no signs of infection was noted. A follow up note in 
January 2001 indicated that the possibility of a hernia was 
entertained, but the hernia exam was negative.  This single 
mention of a car accident that allegedly occurred over a year 
previously, unaccompanied by any physical findings consistent 
with the claimed accident, is insufficient to corroborate the 
occurrence of the claimed stressor sufficient to cause PTSD.  

Similarly, the incident in which the veteran was unable to 
wake another individual cannot be corroborated.  The veteran 
never identified the individual he was unable to awaken, or 
even when the incident took place.  In fact, the veteran made 
no mention of this incident in his statement in support of 
his claim.  The incident as described in the veteran's 
private medical records is not specific enough for 
verification.  

Finally, there is no evidence that the veteran's military 
training, supervisory responsibilities, or being on ALERT 
status, caused his diagnosed PTSD.  The veteran did not 
identify any specific incident involving training, 
participation in an alert, or exercise of supervisory 
responsibilities that he claims caused his PTSD.  In order 
for a diagnosis of PTSD to conform to the criteria set forth 
in DSM-IV, which is incorporated by reference into 38 C.F.R. 
§ 4.125, the patient must have been exposed to a "traumatic 
event," defined as "an event or events that involved actual 
or threatened death or serious injury, or a threat to the 
physical integrity of self or others."  Since the veteran 
failed to indentify the alleged traumatic event associated 
with his day to day military duties that he claims caused his 
PTSD, there is no way to corroborate that such event actually 
occurred.  Further, there is no indication in the veteran's 
service records that his training or day to day 
responsibilities were of a such a nature as to constitute a 
"traumatic event" in and of themselves.

For the reasons stated above, service connection for PTSD is 
not warranted.
As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit of the doubt rule 
does not apply and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

Service connection for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


